Citation Nr: 0531159	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a separate compensable rating for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By a 
February 2002 rating decision, the RO established service 
connection for diabetes mellitus.  Thereafter, in an April 
2003 rating decision, the RO recognized peripheral neuropathy 
as being part of the service-connected disability.  The 
veteran appealed, contending he was entitled to a separate 
compensable rating for his peripheral neuropathy.

The Board notes that on his March 2004 Substantive Appeal, 
the veteran also identified the issue of service connection 
for residuals of a back injury.  However, no rating decision 
had been promulgated on this issue at that time.  Although 
this claim was subsequently denied by an April 2004 rating 
decision, as no new and material evidence had been received, 
the record does not reflect he submitted a Notice of 
Disagreement to his decision.  Therefore, the Board does not 
have jurisdiction to address this claim.  38 C.F.R. 
§§ 20.200, 20.201, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's peripheral neuropathy of the feet more 
nearly approximates the criteria of mild incomplete 
paralysis.


CONCLUSION OF LAW

The criteria for a separate compensable evaluation of 10 
percent for peripheral neuropathy of the feet are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.119 (Diagnostic Code 7913), 
4.124a (Diagnostic Code 8620) (2005); VAOPGCPREC 8-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, this appeal is from the RO's 
initial grant of service connection for diabetes mellitus and 
the recognition of peripheral neuropathy as part of this 
service-connected disability.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
- section 7105(d) requires VA to take proper action and issue 
a Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

The record also reflects the veteran has been provided with 
an SOC which included notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claim.  In 
pertinent part, the SOC included the statutory provisions of 
38 U.S.C.A. §§ 5103 and 5103A, detailing the duty to notify 
and the duty to assist.  Further, the veteran's October 2003 
Notice of Disagreement, and a statement submitted by his 
representative in September 2005, reflects he is aware of the 
fact that there has to be competent medical evidence showing 
he has peripheral neuropathy to a compensable degree to 
receive the benefit sought on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated 
that any defect in notice was cured by actual knowledge on 
the part of the appellant).  Therefore, the duty to notify 
has been satisfied.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran has not indicated the 
existence of any relevant evidence that is not of record.  
Moreover, he underwent a VA examination of his diabetes 
mellitus in March 2003 which the Board finds contains 
adequate findings to evaluate the severity of his peripheral 
neuropathy.  As part of his Substantive Appeal, he indicated 
that he did not want a Board hearing in conjunction with this 
case.  Further, as mentioned in the preceding paragraph, VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The record reflects that the veteran is service-connected for 
diabetes mellitus with peripheral neuropathy of the feet.  He 
contends that he should be granted a separate compensable 
rating for this condition, in essence, because he has 
impairment of the lower extremities.  In support of this 
assertion, his representative has noted, to include in a 
September 2005 statement, that when he was granted 
nonservice-connected pension benefits in February 1989, his 
peripheral neuropathy was assigned a 10 percent rating, and 
that the medical findings continue to warrant the assignment 
of a 10 percent rating for the peripheral neuropathy 
manifestations.

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  38 C.F.R. § 4.119.
The symptomatology of the veteran's peripheral neuropathy of 
the feet has been evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620, which provides that mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent rating, 
moderate incomplete paralysis warrants a 20 percent rating; 
moderately severe incomplete paralysis warrants a 40 percent 
rating; while severe incomplete paralysis warrants a 60 
percent rating.  Complete paralysis; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost warrants an 80 
percent evaluation.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.

Here, the veteran's December 2003 VA diabetes mellitus 
examination reflects that evaluation of his lower extremities 
showed no stasis.  Further, he had strong radial and pedal 
pulses.  However, he did have decreased pinprick, vibratory, 
and light touch sensation of bilateral toes and plantar areas 
of both his feet.  There was no edema of the ankles noted.  
Moreover, it was noted that he did not complain of cramping 
of the calf muscles after walking any extended period of 
time.  Diagnoses following examination included diabetes 
mellitus type 2, with neuropathy of bilateral lower toes and 
plantar areas.

Outpatient treatment records dated in July 2003 reflect that 
evaluation of the veteran's feet found deformity in that he 
had thickened toenails.  Pedal pulses were normal/present.  
However, sensory examination (including light touch, 
pinprick, vibratory or monofilament test of sensation) was 
abnormal/decreased.  Specifically, there was decreased 
sensation or circulation.  There was no ulceration or history 
of amputation.  

In short, the competent medical evidence reflects that the 
veteran does have sensory impairment of the feet due to his 
peripheral neuropathy.  This tends to indicate that he has at 
least mild incomplete paralysis, especially when taking into 
account the provisions of 38 C.F.R. § 4.124a regarding 
sensory involvement of peripheral nerve injuries.  The Board 
also notes that VA is required to resolve any reasonable 
doubt regarding the degree of disability in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Moreover, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that his peripheral neuropathy satisfies the 
criteria for a compensable evaluation of 10 percent under 
Diagnostic Code 8620.  However, the preponderance of the 
evidence is against a finding of more than mild incomplete 
paralysis.  There is no evidence of any limitation of motion, 
there was no stasis of the lower extremities nor edema of the 
ankles on the March 2003 VA examination, and he has been 
found to have strong radial and pedal pulses.  

In view of the foregoing, the Board finds that the veteran is 
entitled to a separate compensable rating of 10 percent under 
Diagnostic Code 8620 for his peripheral neuropathy.

ORDER

Entitlement to a separate compensable rating of 10 percent 
for peripheral neuropathy is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


